           Case: 1:21-cv-01404-JPC Doc #: 1 Filed: 07/21/21 1 of 4. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


KATRINA SCOTT,                                   :
                                                 :
                  Plaintiff,                     :
                                                 :     Case No.
      v.                                         :
                                                 :
TENDON MANUFACTURING, INC.,                      :     JUDGE
                                                 :
                Defendant.
                                                 :
                                                 :

 DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT

       PLEASE TAKE NOTICE THAT Defendant Tendon Manufacturing, Inc. (“Defendant”),

by and through undersigned counsel, hereby removes this action from the Cuyahoga County Court

of Common Pleas to the United States District Court for the Northern District of Ohio, Eastern

Division. This removal is based on federal question jurisdiction pursuant to 28 U.S.C. §§ 1331,

1441(a), and 1446. In support of the removal of this action, Defendant alleges as follows:

       1.       On or about June 21, 2021, Plaintiff Katrina Scott (“Plaintiff”) filed a Complaint in

the Cuyahoga County Court of Common Pleas against Defendant captioned Katrina Scott v.

Tendon Manufacturing, Inc., Case No. CV-21-949017 (“State Court Action”). A true and correct

copy of the Summons and Complaint are attached as Exhibit A to the Declaration of Christian D.

McFarland (“McFarland Decl.”), attached hereto as Exhibit 1.

       2.       On or about June 28, 2021, the Summons and Complaint were served on Defendant.

(See McFarland Decl., Exhibit A). Accordingly, this Notice of Removal has been timely filed

within the 30-day time period required under 28 U.S.C. § 1446(b).

       3.       Aside from the Complaint, no other pleadings have been filed by Plaintiff in the

State Court Action, nor have there been any pleadings filed by Defendant in the State Court Action.
        Case: 1:21-cv-01404-JPC Doc #: 1 Filed: 07/21/21 2 of 4. PageID #: 2




(See McFarland Decl. at Exhibit B, Docket of State Court Action). Furthermore, to the best of

Defendant’s knowledge, no other proceedings have been conducted or scheduled in the State Court

Action. Accordingly, by attaching the Complaint to this Notice of Removal, the requirements of

28 U.S.C. §1446(a) have been met.

       4.        Pursuant to 28 U.S.C. § 1441(a), venue of this action exists in this District Court

because the Cuyahoga County Court of Common Pleas is located within the Northern District of

Ohio, Eastern Division.

       5.        This is an action of a civil nature in which the district courts of the United States

have been given original jurisdiction. Indeed, the action arises under the laws of the United States

and invokes the federal question jurisdiction of this Court as provided in 28 U.S.C. §§1331 and

1441(a). More specifically, in Counts I and II of Plaintiff’s Complaint, Plaintiff alleges that

Defendant violated the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq.

(Complaint Counts I-II, ¶¶ 5-14).

       6.        Plaintiff specifically alleges that Defendant “failed to perform” its obligations

under the FMLA, including “notify[ing] employees of their rights and obligations under the

FMLA” and “maintain[ing] Plaintiff’s health insurance [] while under FMLA leave,” and that

“Defendant’s termination of the Plaintiff is in violation of the FMLA.” (Complaint ¶¶ 7-9, 12-13).

       7.        Thus, on its face, Plaintiff’s Complaint asserts claims under the laws of the United

States (the FMLA). As a result, this Court has original jurisdiction over this case pursuant to 28

U.S.C. § 1331.

       8.        Accordingly, this action may be removed to this Court pursuant to original

jurisdiction under 28 U.S.C. §§ 1331, 1441, and 1446.




                                                  2
        Case: 1:21-cv-01404-JPC Doc #: 1 Filed: 07/21/21 3 of 4. PageID #: 3




       9.      As required by 28 U.S.C. §1446(d), Defendant provided written notice of the filing

of this Notice of Removal to Murray Richelson, counsel of record for Plaintiff, and will promptly

file a copy of this Notice of Removal with the Clerk for the Cuyahoga County Court of Common

Pleas. A copy of Defendant’s Notice of Filing Notice of Removal of Civil Action to United States

District Court is attached hereto. (See Exhibit C to McFarland Decl.)

       10.     By filing the Notice of Removal, Defendant does not waive any objections it may

have as to service, jurisdiction, or venue, or any other defenses available to it at law, in equity, or

otherwise. Defendant intends no admission of fact or law by this Notice and expressly reserves

all defenses and motions.

       WHEREFORE, pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446, Defendant respectfully

removes this case from the Cuyahoga County Court of Common Pleas to the United States District

Court for the Northern District of Ohio.

                                                      Respectfully submitted,



                                                      /s/ James P. Smith
                                                      James P. Smith, Bar No. 0073945
                                                      jpsmith@littler.com
                                                      Christian D. McFarland, Bar No. 0097756
                                                      cmcfarland@littler.com

                                                      LITTLER MENDELSON P.C.
                                                      Key Tower
                                                      127 Public Square
                                                      Suite 1600
                                                      Cleveland, OH 44114-9612
                                                      Telephone: 216.696.7600
                                                      Facsimile: 216.696.2038

                                                      Attorneys for Defendant,
                                                      TENDON MANUFACTURING, INC.




                                                  3
        Case: 1:21-cv-01404-JPC Doc #: 1 Filed: 07/21/21 4 of 4. PageID #: 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on July 21, 2021, a copy of the foregoing Notice of Removal of Civil

Action to the United States District Court was filed electronically. Notice of this filing will be sent

to all parties by operation of the Court’s electronic filing system. Additionally, a copy of the

foregoing has been served upon counsel of record for Plaintiff, Murray Richelson, via email

delivery at murray@dmklegal.com on July 21, 2021.


                                                      /s/ James P. Smith
                                                      James P. Smith

                                                      One of the Attorneys for Defendant,
                                                      TENDON MANUFACTURING, INC.




                                                  4
